Motion by defendant, pursuant to CPL 230.20, to remove the trial of Indictment No. 2673 from the Supreme Court, Kings County, to the Supreme Court in another county in New York State, preferably Sullivan County. Motion denied. The widespread publicity generated by this case has not been restricted to Kings County. Indeed there are few areas of the country in which the media has not carried numerous detailed accounts of the matter. Under the circumstances, we believe that transferring this case to Sullivan County, or any other county in this State, would not succeed, to any significant degree, in mitigating the effects of such publicity. The population of Kings County at present is approximately 2,500,000. Given the size and diverse nature of this populace, we cannot agree with defendant that there is reasonable cause to believe that a fair and impartial tried cannot be had in Kings County (cf. CPL 230.20, subd 2). Such prejudice and/or predisposition as exists, if any, may be ascertained by defendant’s attorneys upon questioning of prospective jurors and dealt with accordingly. Gulotta, P. J., Hopkins, Latham and Margett, JJ., concur.